Case 2:20-cv-00025-RGK-MRW Document 20 Filed 07/10/20 Page 1of2 Page ID #:503

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-25 RGK (MRW) Date July 10, 2020

 

Title Davis v. Clark

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present
Proceedings: ORDER TO SHOW CAUSE
1. This is a habeas action involving a state prisoner. The Court deferred

consideration of Petitioner’s habeas claims during the pendency of his recently concluded action
in the state supreme court. Following the supreme court’s denial of relief, the Court ordered the
Attorney General to respond to the original petition (save for the claim(s) that Petitioner
voluntarily dismissed). (Docket # 15, 16.)

2. While the Court was waiting for that response, it recerved what it understands to
be a proposed amended habeas petition from Petitioner. (Docket # 19.) The pleading alleges
two habeas claims. Ground One alleges an illegal search of a cell phone (apparently in violation
of the Fourth Amendment), and Ground Two alleges ineffective assistance by Petitioner’s trial
lawyer in failing to suppress certain evidence. (Docket # 19 at 5-6.) The petition appears to
acknowledge that Petitioner failed to exhaust Ground Two.

3. Petitioner’s filing presents several sizeable problems. As an initial matter, it is
almost certain that Petitioner cannot lawfully pursue his Fourth Amendment claim in
Ground One. When “the state has provided an opportunity for full and fair litigation of a
Fourth Amendment claim, a state prisoner may not be granted federal habeas corpus relief” for
claims regarding an allegedly illegal search or arrest. Stone v. Powell, 428 U.S. 465, 494
(1976). In criminal cases in California, “a defendant can move to suppress evidence” before
trial “on the basis that it was obtained in violation of the Fourth Amendment”; that typically
provides the “opportunity” to litigate the issue in satisfaction of Stone. Gordon v. Duran, 895
F.2d 610, 613 (9th Cir. 1990). In the absence of a plausible allegation that Petitioner was denied
an opportunity to pursue suppression of this evidence in the trial court, he likely cannot advance
this claim in federal court.

 

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:20-cv-00025-RGK-MRW Document 20 Filed 07/10/20 Page 2o0f2 Page ID #:504

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

Case No. CV 20-25 RGK (MRW) Date July 10, 2020
Title Davis v. Clark
4. Proposed Ground Two presents a different legal problem: Petitioner admits that he

failed to exhaust this claim in state court. Under AEDPA (the federal law that governs habeas
petitions filed by state inmates), a prisoner must exhaust all claims in the state’s highest court as
a prerequisite to a federal court’s consideration of a habeas corpus petition. 28 U.S.C.

§ 2254(b)(1)(A); Kyzar v. Ryan, 780 F.3d 940, 946 (9th Cir. 2015); Rose v. Lundy, 455 U.S.
509 (1982). Additionally, that exhaustion must occur in a timely manner. Otherwise, federal
review may be prohibited. 28 U.S.C. § 2244. (Petitioner knows this; he just engaged in state
court litigation to present and exhaust another claim in his case. (Docket # 11, 12.))

5. Finally, by failing to properly move to amend his original petition (as required
under Federal Rule of Civil Procedure 15), Petitioner has not made clear whether he is
abandoning the claims from that petition — which are not contained in the current petition — or
seeks to add these new ones to his federal case. That ambiguity may be fatal to his claims, and
is unduly confusing to the Court and the Attorney General.

6. Therefore, Petitioner is ORDERED to show cause why the proposed amended
petition should not be dismissed without further consideration. Petitioner may address the
issues raised above — the lack of jurisdiction over Petitioner’s Fourth Amendment claim, the
lack of exhaustion and likely untimeliness of his ineffective assistance claim, and a clear
statement of the claims he actually intends to pursue in federal court — by a concise (not to
exceed five pages) filing with the Court. Petitioner’s response to this Order will be due by
July 31.

7. The Attorney General is relieved of its obligation to respond to any of the
pleadings in this case until further order of this Court.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
